DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings 1 and 6-9, are objected to under 37 CFR 1.83(a) because they fail to show features as described in the specification. For instance in drawing 1, number 110 should be labeled as “processor” and number 120 should be labeled as “Transmitter” as being described in page 3, line 24 and line 26, respectively of the disclosure. Similarly in Figs. 6-9, all the numbers should be labeled as being described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20, are objected to because of the following informalities:  In claim 1, line 3, recites “the instant” however should recite “an instant”. Claims 2-20, are objected based on their dependency on the objected base claim and inherent the same deficiency.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, and 14-15, of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, and 11, of US Patent 11,133,840 B2 as being described below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, and 14-15, of the instant application merely broadens the scope of the claims 1, 5, and 11, of US Patent 11,133,840 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 
Instant Application 17/488,178
US Patent 11,133,840 B2
Claim 1. A modem, comprising: 
a processor configured to identify a reference point for an upstream calibration signal; a transmitter configured to generate the upstream calibration signal at the instant of time; and a detector configured to determine a calibration property in view of the upstream calibration signal, wherein the processor is further configured to identify at least one calibration parameter for the transmitter in view of the calibration property.








Claim 14. The modem of claim 1, wherein the at least one calibration parameter for the transmitter comprises a gain parameter for the transmitter.


Claim 15. The modem of claim 1, wherein the calibration property of the upstream calibration signal includes a magnitude of the generated upstream calibration signal.



Claim 1. A cable modem transceiver, comprising: 
a processor configured to derive an instant of time for an upstream calibration signal on basis of upstream scheduling information, wherein the upstream calibration signal is generated based on predetermined output power calibration information, wherein the predetermined output power calibration information comprises a predetermined property of a further upstream calibration signal generated by the transmitter; a transmitter configured to generate the upstream calibration signal at the derived instant of time; and a detector configured to determine a property of the generated upstream calibration signal; wherein the processor is further configured to derive at least one calibration parameter for the transmitter on basis of the detected property.

Claim 5. The cable modem transceiver according to claim 1, wherein the derived at least one calibration parameter for the transmitter comprises a gain parameter for the transmitter.

Claim 11. The cable modem transceiver according to claim 1, wherein the determined property of the generated upstream calibration signal is a magnitude of the generated upstream calibration signal.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezvani (US Patent 6,963,603 B1) and further in view of Dworkin (US PGPUB 2003/0058893 A1).

A modem (Rezvani, Fig. 1 and Fig. 2, modem), comprising: 
a processor configured to derive an upstream calibration signal (Rezvani, Column 3, lines 64-66, and Column 4, lines 1-10, discloses upstream calibration signal); 
a transmitter configured to generate the upstream calibration signal at the instant of time (Rezvani, Column 3, lines 64-66, and Column 4, lines 1-10, discloses the calibration is done before the training, therefore before an information of the scheduling of the modem); and 
a detector configured to determine a calibration property in view of the upstream calibration signal (Rezvani, Column 4, lines 14-19, discloses “These samples are processed in a digital frequency analyzer to determine the gain factor for each spectral component, corresponding with each tone bin.  The frequency analyzer may again be a dedicated calibration component or part of the receive path, e.g. the discrete Fourier transform engine (DFT)”), 
wherein the processor is further configured to identify at least one calibration parameter for the transmitter in view of the calibration property (Rezvani, Column 4, lines 23-35, discloses generation of calibration parameter).
Although Rezvani discloses a processor as being explained above however does not explicitly mentions a cable modem, and a processor configured to identify a reference point for an upstream calibration signal. 
Dworkin discloses a processor configured to identify a reference point for an upstream calibration signal (Dworkin, paragraphs 10, 39 and 40, discloses Calibration pulse generator 103 can be software or any other device capable of generating a single pulse of specific width, at a specific time…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rezvani teachings by proving a calibration signal at specific time, as taught by Dworkin.
The motivation would be to synchronize multiple cable modem termination systems (CMTS) devices (Dworkin, paragraph 10), as taught by Dworkin.

As per claim 2, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the calibration property includes a property of a downstream calibration signal (Rezvani, Column 6, lines 5-16, discloses On the downstream side (Transmit path) the same architecture applies).

As per claim 3, Rezvani in view of Dworkin further discloses the modem of claim 2, wherein the downstream calibration signal is related to a cable modem termination system (CMTS) (Dworkin, paragraph 39, discloses cable modem termination system (CMTS).).

As per claim 4, Rezvani in view of Dworkin further discloses the modem of claim 3, wherein the reference point is received from the CMTS (Dworkin, paragraphs 39 and 40).

As per claim 5, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the reference point includes a timestamp (Dworkin, paragraph 10, discloses timestamp).

As per claim 6, Rezvani in view of Dworkin further discloses the modem of claim 1, where identifying the reference point for the upstream calibration signal includes deriving the reference point (Dworkin, paragraph 10, discloses By referencing the values stored in the designated register, any time differential existing between the CMTS devices can be determined. If time differentials exist, then synchronization is required).

As per claim 7, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the reference point is derived at a customer premises (Dworkin, paragraph 39, discloses The CMTS is the portion of the cable headend 102 that manages the upstream and downstream transfer of data between the cable headend 102 and the cable modems 106 and 108, which are located at the customer premises).

As per claim 8, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the calibration parameter is determined in response to the modem being connected to a cable modem communication system (CMCS) at a customer premises (Dworkin, paragraph 39, discloses The CMTS is the portion of the cable headend 102 that manages the upstream and downstream transfer of data between the cable headend 102 and the cable modems 106 and 108, which are located at the customer premises).

As per claim 9, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the calibration property includes a difference between an actual value of the upstream calibration signal and an expected value (Dworkin, paragraph 10, discloses By referencing the values stored in the designated register, any time differential existing between the CMTS devices can be determined. If time differentials exist, then synchronization is required).

As per claim 10, Rezvani in view of Dworkin further discloses the modem of claim 9, wherein the at least one calibration parameter is identified in view of the difference between the actual value of the upstream calibration signal and the expected value (Dworkin, paragraph 10, discloses time differential).

As per claim 11, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the calibration property is determined in view of an offset in relation to the instant of time (Dworkin, paragraphs 10 and 39, discloses By referencing the values stored in the designated register, any time differential existing between the CMTS devices can be determined. If time differentials exist, then synchronization is required).

As per claim 12, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the offset is updated in view of a change in ranging (Dworkin, paragraph 10, discloses If time differentials exist, then synchronization is required….).



As per claim 13, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the instant of time is determined in view of a ranging opportunity (Dworkin, paragraph 10, discloses  the new TGC counter value is used to ensure that master and slave CMTS devices will be synchronized to the same value).

As per claim 14, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the at least one calibration parameter for the transmitter comprises a gain parameter for the transmitter (Rezvani, Column 4, lines 21-25, gain factor).

As per claim 15, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the calibration property of the upstream calibration signal includes a magnitude of the generated upstream calibration signal (Rezvani, Column 4, lines 14-39).

As per claim 16, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the at least one calibration parameter includes a calibration adjustment (Dworkin, paragraph 10, discloses If time differentials exist, then synchronization is required….).

As per claim 17, Rezvani in view of Dworkin further discloses the modem of claim 16, wherein the at least one calibration parameter is stored in calibration adjustment table (Dworkin, paragraphs 10 and 39, discloses By referencing the values stored in the designated register, any time differential existing between the CMTS devices can be determined. If time differentials exist, then synchronization is required).

As per claim 18, Rezvani in view of Dworkin further discloses the modem of claim 16, wherein the adjustment includes a timing adjustment (Dworkin, paragraph 10, discloses If time differentials exist, then synchronization is required….).

As per claim 19, Rezvani in view of Dworkin further discloses the modem of claim 1, wherein the at least one calibration parameter is derived in view of a self-calibration of the modem. (Dworkin, paragraph 10, discloses synchronization is achieved by having multiple CMTS devices adjust their times to the same value and at approximately the same point in time)

As per claim 20, Rezvani in view of Dworkin further discloses the modem of claim 1, the modem being configured to calibrate a plurality of frequencies (Rezvani, Fig. 4:404, spectral response measurement).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633